Citation Nr: 1644783	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  08-19 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a cervical spine disorder.

2.  Entitlement to an initial disability rating in excess of 20 percent for a thoracolumbar spine disorder prior to September 15, 2015, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In November 2011 and April 2014, the Board remanded the claim for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.  

In a Post-Remand Brief dated September 2016, the Veteran's representative waived AOJ consideration of additional evidence added to the record since their last adjudication.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder has not been manifested by unfavorable ankylosis of the entire cervical spine for any time during the appeal period.

2.  Prior to September 15, 2015, the Veteran's thoracolumbar spine disorder more nearly approximated forward flexion less than 30 degrees when considering functional impairment on use.

3.  The Veteran's thoracolumbar spine disorder has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine for any time during the appeal period.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for the Veteran's cervical spine disorder (other than separately evaluated neurologic impairments) has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2016).

2.  The criteria for a 40 percent rating for the Veteran's thoracolumbar spine disorder (other than separately evaluated neurologic impairments) prior to September 15, 2015 have been met, but the criteria for a rating greater than 40 percent evaluation have not been met for any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, post-service treatment records and records associated with an application for disability benefits with the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations with respect to his claims on several occasions, to include more recent examinations in September 2015 as a result of a Board remand.  The Board finds that the September 2015 VA examination reports substantially comply with the Board's prior remand directives as all findings necessary to determine the presence or absence of ankylosis have been obtained.  The Board is aware of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) as it pertains to VA examinations recording the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  As held below, the Veteran has been assigned the maximum schedular rating for motion loss for the cervical and lumbar spines for the entire appeal period in question.  As the remaining issue pertains to ankylosis, the principles enunciated in Correia do not apply.

Since the VA examinations performed in September 2015, the lay and medical evidence of record does not reflect a material increased severity of disability to warrant obtaining additional examination.  Accordingly, for the foregoing reasons, the Board finds the VA examinations provided in this case to be adequate to support an appellate decision.  The Board further observes that the AOJ substantially complied with the Board's remand directives by 'providing the Veteran a duty to assist letter in August 2014, obtaining SSA records and updated VA treatment records, and providing adequate VA examinations. 

II.  Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's cervical spine disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 and his thoracolumbar spine disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which are therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 30 percent disability rating for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire cervical spine is evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, Plate V.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward thoracolumbar flexion not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Further, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

For VA purposes, the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve.  M21-1, III.iv.4.A.3.a.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

III.  Cervical Spine Disorder

The Veteran's cervical spine disorder has been evaluated as 30 percent disabling.  See May 2004 Rating Decision.  As an initial matter, the Board notes that the Veteran raised several neurological issues related to his cervical spine disorder, including bilateral radiculopathy and occipital headaches.  See December 2005 Notice of Disagreement.  A May 2006 rating decision granted him service connection for all three of these neurological issues separately.  The Veteran has not appealed the initial ratings or effective dates of award assigned.  As such, the evaluation of these neurological disorders are not presently part of the appeal.

June 1999 private medical records reflect that the Veteran was being treated for stiffness and pain in his neck.  At that time, he had a decreased range of motion in his neck, and imaging showed degenerative disc disease and calcification of the ligaments attached to the spine.  He sought both VA and private medical treatment for chronic neck pain and stiffness.  See, e.g., January 2000 Private Medical Records; May 2001 VA Treatment Records.

During a May 2004 VA examination, the Veteran reported neck pain, stiffness, headaches, and radicular symptoms.  His cervical range of motion was forward flexion to ten degrees; extension to five degrees; and bilateral rotation to 15 degrees.  He was diagnosed with severe cervical spine arthrosis with calcification of the anterior longitudinal ligament. 

May 2005 VA treatment records reflect a cervical range of motion that was forward flexion to five degrees; extension to 28 degrees; right rotation to 16 degrees; left rotation to 11 degrees; right lateral flexion to five degrees; and left lateral flexion to seven degrees.  June 2005 imaging continued to show calcification of the anterior longitudinal ligament, and the Veteran was treated with traction.  

During a June 2005 VA examination, the Veteran reported a decrease in cervical range of motion and an increase in neck pain.  At that time, he did not report any headaches or radicular symptoms, but did report flare-ups that caused an antalgic gait.  His cervical range of motion was forward flexion to 30 degrees; extension to 25 degrees; bilateral rotation to 25 degrees; right lateral flexion to 20 degrees; and left lateral flexion to 15 degrees.  Imaging demonstrated significant calcification from C2 through C7.  He was diagnosed with severe degenerative joint disease and calcification of the interior longitudinal ligaments of the cervical spine, with decreased range of motion.

September 2005 private medical records contain imaging that reflects arthritis, degenerative changes from C1 through C7, and anterior ankylosis.  An examiner described cervical spine mobility which was decreased to 20 percent of normal.  An October 2005 MRI indicated severe ankylosis in the "clinical information," but the private doctor's assessment was multiple herniated discs and narrowing of the central canal.  

The Veteran had additional VA examinations in April 2006 and December 2006.  In the April 2006 VA examination, he reported weekly flare-ups of neck pain.  His cervical range of motion was forward flexion to ten degrees; extension to ten degrees; bilateral rotation to ten degrees; and bilateral flexion to zero degrees.  He had pain throughout the range of motion.  He was diagnosed with cervical degenerative disc disease, including radiculopathy bilaterally to the upper extremities.  During the December 2006 VA examination, his cervical range of motion for both active and passive motion was forward flexion to 20 degrees; extension to ten degrees; bilateral rotation to 50 degrees; and bilateral flexion to 20 degrees.  The examiner indicated that he had no cervical spine ankylosis, but did not address the September 2005 imaging indicating anterior ankylosis.

Private medical records reflect that September 2007 imaging indicated marked anterior bone fusion.  The examiner indicated that findings suggested Forrestier's disease an arthritic variant.  August 2008 private medical records reflect that the Veteran's cervical range of motion was forward flexion to five degrees; extension to five degrees; right rotation to seven degrees; left rotation to ten degrees; and bilateral flexion to zero degrees.  At that time, he was treated for cervical pain with chiropractor adjustments and cervical traction.  

During a July 2010 VA examination, the Veteran's cervical range of motion was forward flexion to 15 degrees; extension to five degrees; bilateral rotation to ten degrees; and bilateral flexion to ten degrees.  He was diagnosed with diffuse idiopathic skeletal hyperostosis, or calcification of the ligaments, of the cervical spine.  The examiner indicated that there was no ankylosis of the cervical spine.  During this examination, however, the claims file was unavailable for review, and the examiner did not address the September 2005 imaging indicating anterior ankylosis or the September 2007 imaging indicating anterior bone fusion.

In January 2011, the Veteran was further treated for his cervical spine by a private doctor, and reported pain that was significantly exacerbated by motion or attempted motion.  At that time, his cervical range of motion was forward flexion to zero degrees; extension to 15 degrees; right rotation to 15 degrees; left rotation to ten degrees; right lateral flexion to zero degrees; and left lateral flexion to five degrees.  His entire cervical spinal area demonstrated spondylosis, and the private doctor diagnosed him with post traumatic residual end stage degenerative joint disease of the cervical spine.

In December 2011, the Veteran underwent another VA examination.  He reported constant neck pain that worsened with movement and bilateral upper extremity paresthesias.  He denied bowel or bladder symptoms.  Both his initial and repetitive use cervical range of motion was forward flexion to ten degrees; extension to ten degrees; bilateral rotation to ten degrees; and bilateral flexion to ten degrees.  He was diagnosed with degenerative joint disease of the cervical spine and cervical strain, and the examiner indicated he did not have intervertebral disc syndrome (IVDS).  In an August 2012 addendum, the examiner opined that there was no evidence of mechanical spinal ankylosis, and opined that he believed the Veteran did not want to complete range of motion testing due to unexplained pain.  The examiner did not specifically address the September 2005 or September 2007 imaging.

In September 2012, the Veteran submitted private treatment records of the same date, suggesting his neck condition had significantly worsened since the time of the December 2011 VA examination.  Specifically, objective range of motion findings for the cervical spine were described as restricted in all ranges of motion, with forward flexion, extension, and right and left lateral and flexion/rotation limited to 0 degrees.  Orthopedic examinations of the cervical spine were not performed "as to not further injure" the Veteran.  Dr. M.C.D. noted "significant impairment of the cervical ... spine," and stated that any other physical treatment by any other providers "should be immediately made aware of his condition."  Dr. M.C.D. also noted the possible presence of "ankylosing spondylitis."  An August 2012 x-ray was interpreted as showing complete fusion of the cervical spine that could be a potential source of dysphagia which put the Veteran at a very high risk for fracture from low grade trauma or aggressive cervical manipulation.

In November 2012, the Veteran's cervical range of motion was forward flexion to zero degrees; extension to zero degrees; bilateral rotation to five degrees; and bilateral flexion to zero degrees.  He reported moderate and consistent discomfort with some pain in all range of motion attempts.  The private doctor examining him diagnosed cervicalgia and cervical spine fusion.

In September 2015, the Veteran underwent his most current VA examination.  He was diagnosed with cervical spine degenerative joint disease and degenerative disc disease, with diffuse idiopathic skeletal hyperostosis fusion from C2 through C7, resulting in incomplete ankylosis, and with bilateral moderate C5 to C6 radiculopathy.  He reported that his neck pain was worsening, and that he had weekly flare-ups that were relieved by bed rest.  Both his initial and repetitive use cervical range of motion was forward flexion to five degrees; extension to five degrees; bilateral rotation to ten degrees; and bilateral flexion to two degrees.  While the examiner indicated the Veteran had IVDS, he did not have acute symptoms that required physician-ordered bed rest or treatment in the past twelve months.  The examiner noted the August 2012 x-ray indicating "[c]omplete fusion of the cervical spine...."  The examiner opined that, although there was significant fusion and degenerative joint disease involving nearly the entire cervical spine, and although the fusion was severely limiting, there was not complete ankylosis and a small amount of motion was still possible.

The Veteran's cervical spine disorder is currently rated at 30 percent disabling, for forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  As he has the maximum disability rating for range of motion of the cervical spine, further consideration of motion loss due to functional impairment on use is not for consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board further finds that the preponderance of the evidence is against a finding of unfavorable ankylosis of the entire cervical spine.  The claims file does reflect evidence of "severe" ankylosis.  Private medical records reflect September 2005 imaging indicating anterior ankylosis, and September 2007 imaging indicating anterior bone fusion.  August 2012 VA treatment records reflect imaging indicating complete cervical fusion.  

However, the Veteran's cervical spine disability does not meet VA's definition of unfavorable ankylosis - fixed in flexion or extension.  A September 2012 private examiner described no cervical spine motion in all planes of motion.  However, the remainder of findings before and after September 2012 reflect that cervical spine motion is variable and not fixed.  The most probative evidence of record is the September 2015 VA examination.  The September 2015 examiner reviewed the claims file, noted imaging showing cervical fusion, and noted diffuse idiopathic skeletal hyperostosis fusion from C2 through C7, resulting in incomplete ankylosis.  This examiner opined that a small amount of motion was still possible, measuring forward flexion to five degrees.  He further opined that there was not complete ankylosis.  This finding is consistent with all findings other than the measurements in September 2012, and greatly outweighs any finding that cervical spine motion is fixed in flexion or extension.

The Board further notes that one radiologist commented that the Veteran's cervical spine abnormalities made him susceptible to susceptible to dysphagia and/or very high risk of cervical fracture.  However, there is no lay or medical evidence of dysphagia or cervical fracture during the appeal period.  In the absence of evidence indicating unfavorable ankylosis of the entire cervical spine, a 40 percent rating cannot be assigned.  38 C.F.R. § 4.71a.

As a result, the Veteran holds a 40 percent rating for the orthopedic manifestations of cervical spine IVDS.  He holds separate 10 percent ratings for radiculopathy of the right and left upper extremities, which results in a combined 50 percent rating.  There are no other neurologic manifestations of cervical spine disability which are not rated.  See 38 C.F.R. § 4.25.  Thus, an alternative rating of 60 percent is available under the IVDS Formula for Incapacitating Episodes.  However, there is no lay description of incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  Importantly, there is no such duration of IVDS incapacitation as defined by regulation - requiring bed rest prescribed by a physician and treatment by a physician.


IV.  Thoracolumbar Spine Disorder

The Veteran's thoracolumbar spine disorder has been evaluated as 20 percent disabling prior to September 15, 2015 and 40 percent thereafter.  A January 2012 rating decision granted service connection for right and left lower extremity radiculopathy.  The Veteran has not appealed the initial ratings or effective dates of award assigned.  As such, the evaluation of these neurological disorders are not presently part of the appeal. 

The Veteran underwent VA examinations in April 2006 and December 2006.  During the April 2006 VA examination, the Veteran reported progressive difficulty with pain and range of motion.  His thoracolumbar range of motion was forward flexion to 30 degrees; extension to ten degrees; bilateral rotation to 20 degrees; and bilateral flexion to 20 degrees.  His combined range of motion was 120 degrees.  The examiner diagnosed him with low back pain.

During the December 2006 VA examination, the Veteran's active and inactive thoracolumbar range of motion was forward flexion to 90 degrees; extension to 30 degrees; bilateral rotation to 30 degrees; and bilateral flexion to 30 degrees.  His combined range of motion was 240 degrees.  Imaging reflected degenerative changes, and the examiner diagnosed lumbar degenerative joint disease.  The examiner also indicated that there was no thoracolumbar ankylosis.

From March 2007 to November 2008, the Veteran underwent private chiropractic treatments.

During a July 2010 VA examination, the Veteran's thoracolumbar range of motion was forward flexion to 90 degrees; extension to 10 degrees; bilateral rotation to 30 degrees; and bilateral flexion to 25 degrees.  His combined range of motion was 210 degrees.  The examiner also indicated that there was no thoracolumbar ankylosis, and noted insufficient evidence to warrant a diagnosis of an acute or chronic low back disorder.

January 2011 private medical records reflect that the Veteran reported constant lower back pain.  His thoracolumbar range of motion was active forward flexion to 15 degrees and passive forward flexion to 20 degrees; and "true" active and passive extension to negative five degrees.  The private doctor indicated that the Veteran stood at approximately five degree flexion, and had post traumatic residual end stage degenerative joint disease of the lumbar spine.

During a December 2011 VA examination, the Veteran reported constant low back pain, but denied lower extremity paresthesias or flare-ups.  His initial thoracolumbar range of motion was forward flexion to 40 degrees; extension to zero degrees; bilateral rotation to 20 degrees; and bilateral flexion to 20 degrees.  His initial combined range of motion was 120 degrees.  The examiner indicated that the Veteran was unable to perform repetitive motion testing due to pain.  He also had no ankylosis, and no IVDS.  The examiner diagnosed him with degenerative joint disease of the lumbar spine and lumbosacral strain.  

February 2012 VA treatment records and November 2012 private medical records contain additional range of motion measurements for the Veteran's thoracolumbar spine.  In February 2012, his thoracolumbar range of motion was forward flexion to 60 degrees; extension to zero degrees; bilateral rotation to 10 degrees; and bilateral flexion to 10 degrees.  His combined range of motion was 100 degrees.  At that time, imaging indicated diffuse degenerative disc disease.  In November 2012, his thoracolumbar range of motion was forward flexion to 60 degrees, but the private doctor noted that forward flexion was limited to the pelvic region, and the actual lumbar spine motion was zero degrees.  Extension was to zero degrees, and bilateral flexion to 10 degrees.  Bilateral rotation was not measured.  The private doctor diagnosed him with lumbago and suspected lumbar spine fusion.

On September 15, 2015, the Veteran underwent a VA examination.  The claims file was reviewed, and he was diagnosed with degenerative arthritis of the spine; IVDS; and degenerative disc disease and degenerative joint disease of the lumbar spine.  Both his initial and repetitive use thoracolumbar range of motion was forward flexion to 25 degrees; extension to five degrees; bilateral rotation to 20 degrees; and bilateral flexion to 10 degrees.  His combined range of motion was 90 degrees.  There was no ankylosis of the spine.  The Veteran described weekly flares for a day from weather changes which required bed rest.  However, the examiner reported that IVDS did not require bed rest or treatment prescribed by a physician.  

In this case, prior to September 15, 2015, the claims file contains varying range of motion findings.  An April 2006 VA examination reflects forward flexion to 30 degrees, and January 2011 private medical records reflect active forward flexion to 15 degrees and passive forward flexion to 20 degrees.  During the relevant time period, other range of motion testing reflects thoracolumbar forward flexion between 40 degrees and 90 degrees.  

The Board observes that the Veteran describes flares of disability which limits his motion and ability to perform activities.  He describes functional loss to the extent of being unable to bend to the floor.  By applying the provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as the approximating provisions of 38 C.F.R. § 4.7, the Board finds that the Veteran's thoracolumbar spine disorder has more closely approximated limitation of flexion of 30 degrees or less for the entire appeal period.  As such, a 40 percent rating for the orthopedic manifestations of thoracolumbar spine disability is warranted for the entire appeal period.

However, the criteria for a rating greater than 40 percent based upon the orthopedic manifestations of thoracolumbar spine disability have not been met for any time during the appeal period.  In this respect, there is no lay or medical evidence of unfavorable ankylosis of the entire thoracolumbar spine as defined by regulation.  The clinic findings reflect that the thoracolumbar spine demonstrates active range of motion which is not fixed in any plane.  There is no lay description of fixed motion. 

As a result, the Veteran holds a 40 percent rating for the orthopedic manifestations of thoracolumbar spine IVDS.  He holds separate 10 percent ratings for radiculopathy of the right and left lower extremities effective September 15, 2015, which results in a combined 40 percent rating prior to September 15, 2015 and 50 percent thereafter.  There are no other neurologic manifestations of thoracolumbar spine disability which are not rated.  See 38 C.F.R. § 4.25.   Thus, an alternative rating of 60 percent is available under the IVDS Formula for Incapacitating Episodes.  However, there is no lay description of incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  Importantly, there is no such duration of IVDS incapacitation as defined by regulation - requiring bed rest prescribed by a physician and treatment by a physician.

V.  Extraschedular consideration

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran describes cervical spine pain with severely limited motion which prevents activities such as upward and downward gazing as well as repetitive head turning.  He also has radicular symptoms of the upper extremities.  His spouse describes the Veteran's limitation of cervical spine motion as creating a driving hazard, which was particularly concerning as he was a bus driver.  With respect to his lumbar spine, the Veteran describes an inability to lift more than a few pounds, performing repetitive bending and standing for prolonged periods of time.

The Veteran and his spouse are competent to report their observations regarding the Veteran's back pain, as well as spinal stiffness, weakness, limited mobility and functional limitations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These statements are credible and consistent with the medical evidence of record.  Here, the Veteran has been assigned the maximum schedular ratings for motion loss of the cervical and lumbar spines which contemplates the functional impairments reported by the Veteran and his spouse.  In fact, the Board has relied upon the statements of functional impairment by finding that lumbar spine motion more nearly approximates 30 degrees or less of flexion loss.  Additionally, the Veteran has been awarded TDIU based upon the combined effects of these disabilities.

However, to the extent they argue his symptomatology is more severe than the disability ratings assigned for the orthopedic and neurologic manifestations of cervical and lumbar spine disabilities, their statements must be weighed against other evidence of record.   With regard to the finding of ankylosis, the Board places greater probative weight on the findings of the private and VA physicians who have greater training and expertise than the Veteran and his spouse in diagnosing ankylosis of a joint.  Thus, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than their more general lay assertions.

Thus, the Board finds that the assigned schedular ratings reasonably describe the severity and symptomatology of the Veteran's service-connected cervical and lumbar spine disabilities.  Notably, one physician noted a concern that the Veteran's complete fusion of the cervical spine could be a potential source of dysphagia, and put the Veteran at a very high risk for fracture from low grade trauma or aggressive cervical manipulation.  To date, however, these potential complications have not been reported.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has been assigned separate disability ratings for mood disorder, thoracolumbar spine disability, cervical spine disability, occipital headaches, radiculopathy of the upper and lower extremities, a right knee condition and a left knee condition.  He has been awarded TDIU based upon the combined effects of these disabilities.  However, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for a cervical spine disorder is denied.

A 40 percent initial rating for thoracolumbar spine disorder prior to September 15, 2015 is granted, but a higher rating still is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


